ACCEPTED
                                                                                              03-15-00251-CV
                                                                                                      7982915
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        11/24/2015 9:47:58 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                                     No. 03-15-00251-CV
                                 IN THE COURT OF APPEALS
                             FOR THE THIRD DISTRICT OF TEXAS        FILED IN
                                                             3rd COURT OF APPEALS
                                         AT AUSTIN                AUSTIN, TEXAS
                             __________________________________
                                                             11/24/2015 9:47:58 PM
                                                                         JEFFREY D. KYLE
                 FEMI S. ONABAJO AND CHRISTY ALFRED ONABAJO,
                                                         Clerk
                                   Appellant

                                                         v.

                                HOUSEHOLD FINANCE CORP. III,
                                                  Appellee
                              _________________________________

         FROM THE COUNTY COURT AT LAW NUMBER TWO OF TRAVIS
                               COUNTY, TEXAS
                    Trial Court Cause No. C-1-CV-14-010888


     APPELLANTS' MOTION FOR EXTENSION OF TIME TO FILE BRIEF


                                                Penny Y. Haye
                                                Texas Bar No. 24030363
                                                Law Office of Penny Haye
                                                7703 North Lamar Blvd Suite 400
                                                Austin, Texas 78752
                                                Telephone: (512) 677-4293
                                                Facsimile: (512) 777-4535
                                                Penny_haye@sbcglobal.net

                                                ATTORNEY FOR APPELLANTS




Appellant's Motion for Extension of Time to File Brief                                Pg. 1
TO THE HONORABLE JUDGE OF SAID COURT:

        APPELLANTS FEMI S. ONABAJO AND CHRISTY ALFRED ONABAJO

ask the Court to extend the time to file their brief.

                                            A. Introduction

        1.      Appellants are FEMI S. ONABAJO AND CHRISTY ALFRED

ONABAJO (“Appellant”); Appellee is HOUSEHOLD FINANCE CORP. III

(“Household”).

        2.      The deadline to file Appellant's Brief is November 23, 2015.

        3.      Appellant requests a two day extension of time to file Appellant's Brief.

Due to holiday air travel delays, Appellant filed their brief on November 24, 2015.

        4.      There is no specific deadline to file this motion to extend time. See Tex.

R. App. P. 38.6(d).

        5.      Rule 10.5(b) authorizes Appellant to request an extension of time to file

Appellant's Brief and the Court has authority to extend the time to file the Appellant's

Brief under Tex. R. App. P. 38.6(d).

       6.       The length of the extension sought is two days.

        7.      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Rule of

Appellate Procedure 10.2.

        8.      The undersigned, as attorney for Appellant, requests a two extension for


Appellant's Motion for Extension of Time to File Brief                            Pg. 2
the deadline to file Appellant's Brief.


        For these reasons, Appellant asks the Court to grant this motion and extend the

time for filing its Appellant’s Brief for 60 days.

                                                Respectfully submitted,

                                                By: /s/ Penny Y. Haye
                                                Penny Y. Haye
                                                State Bar No. 24030363
                                                Law Office of Penny Haye
                                                7703 North Lamar Blvd Suite 340
                                                Austin, Texas 78752
                                                Telephone: (512) 677-4293
                                                Facsimile: (512) 777-4535
                                                Penny_haye@sbcglobal.net
                                                ATTORNEY FOR APPELLANTS


                                      Certificate Of Conference

     I certify that I attempted to confer with counsel for Appellee regarding this
motion but was unsuccessful.

                                                By: /s/ Penny Y. Haye
                                                Penny Y. Haye

                                        Certificate Of Service
      By my signature above, I hereby certify that on this the 24rd day of November
2015, a true and correct copy of the foregoing Appellant’s Motion for Extension of
Time to File Brief was served upon counsel of record for Appellee via this Court’s
online filing system to the following:

Sarah Robbins
Hughs, Watters & Askanase, L.L.P.
Three Water Center, 333 Clay, 29th floor
Houston, Texas 77002


Appellant's Motion for Extension of Time to File Brief                            Pg. 3